Title: To Benjamin Franklin from Jonathan Williams, Jr., 2 December 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


          
            Dear & hond Sir.
            Nantes Decr 2. 1783.
          
          Mr Barclay in consequence of his Commission from Congress as Auditor General of Accounts, has applied to me for all my public Accounts to be lodged in the Consular Office. As I have already lodged with you the originals of my public Accounts from the beginning to the End of my being in the public Service, I have referred him to you for those Originals, and I doubt not you will agree to the propriety of delivering them to Mr Barclay. I have in the mean time furnished him with Copies of those Settled by Arbitration, having two by me, & one of the Receipts you gave me per quadruplicata for the Balance of two thousand & Sixty Livres one Sol & Seven deniers dated Augt 26. 1779.
          I am as ever most dutifully & affectionately Yours.—
          
            Jona Williams J
          
         
          Addressed: His Excellency Doctor Franklin, / Passy
        